 

€ase 1:21-ey-00603-6BB Beeument 28 Filed 68/13/21 Page 4 ef 4

BASHIAN

 

Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516} 213-0339
eb@bashpaplaw.com

   

*Admitted to Practice in NY, NJ and D.C.
VIA CM/ECF

August 13, 2021

United States District Judge George B. Daniels SO ORDERED
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007 °
AUG 1 7 2071 id.
Re: Mercer v. 764 Dover Leipsic LLC, Case No.: 1:21-cv-00603-GB

The initial conference is adjourned from
August 18, 2021 to Nove r10, 2021 at 9:30 a.m.

» 6. Dor

be EN A aS

 
   

Dear U.S. District Judge Daniels:

This office represents the Plaintiff Stacey Mercer (“Plaintiff”) in connection with the
above-referenced action. On April 9, 2021, we filed a motion for default judgment against the
defendant, 764 Dover Leipsic LLC, which is currently pending. As a result, we are requesting an
adjournment of the initial pretrial conference currently scheduled for August 18, 2021, at 9:30 a.m.
sine die, including all other deadlines related to the Initial Pretrial Conference Order (D.E. 5). This
is our fourth request for an adjournment, and our request will not prejudice any of the parties or
affect any other scheduled dates since the Defendant has not yet appeared in this action.

We thank the Court for your time and consideration in this matter.

Respectfully submitted,
BASHIAN & PAPANTONIOU, P.C.

[os] &ak M. Bashian

 

Enk M. Bashian, Esq.

cc: 764 Dover Leipsic LLC (via regular mail)

500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 7: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
